In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-09-00136-CR
______________________________


TRACEY HARRIS COOMER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 115th Judicial District Court
 Upshur County, Texas
Trial Court No. 10,347





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

 Tracey Harris Coomer filed pro se a notice of appeal July 2, 2009, "from the judgments of
denial herein rendered against TRACEY HARRIS COOMER."  We have contacted the district
clerk's office, and they have informed us that there are no orders on file denying any requests from
Coomer. (1)

	A timely notice of appeal from a conviction or an appealable order is necessary to invoke this
Court's jurisdiction.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Rule 26.2(a) of
the Texas Rules of Appellate Procedure prescribes the time period in which a notice of appeal must
be filed by a defendant in order to perfect an appeal in a criminal case.  A defendant's notice of
appeal is timely if filed within thirty days after the day sentence is imposed or suspended in open
court, or within ninety days after sentencing if the defendant timely files a motion for new trial.  Tex.
R. App. P. 26.2(a); Olivo, 918 S.W.2d at 522.  Coomer's sentence was imposed July 15, 1991.  No
motion for new trial was filed.  Therefore, the last date Coomer could timely file his notice of appeal
from his sentence was August 14, 1991, thirty days after the day the sentence was imposed in open
court.  See Tex. R. App. P. 26.2(a)(1). 
	This Court has jurisdiction over criminal appeals only when expressly granted by law. 
Everett v. State, 91 S.W.3d 386 (Tex. App.--Waco 2002, no pet.).  
	Coomer has failed to perfect his appeal.  We dismiss the appeal for want of jurisdiction.


							Josh R. Morriss, III
							Chief Justice

Date Submitted:	July 30, 2009
Date Decided:		July 31, 2009

Do Not Publish


1. Coomer sent a request to this Court requesting documents so that he may fill out  an 11.07
writ, and we replied July 21, 2009, by letter with the following information:  "11.07 writs are filed
with the Court of Criminal Appeals in Austin.  The district clerk is to provide you with the proper
forms to submit to Austin.  Enclosed is the 11.07 form off the Court of Criminal Appeal's website."